Citation Nr: 0401635	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1964 rating decision, wherein the RO assigned a 
zero percent rating for postoperative herniated nucleus 
pulposus at L4-L5.  

2.  Entitlement to a compensable disability rating for status 
postoperative herniated nucleus pulposus at L4-L5.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from January 1960 to June 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In February 2001 the Board remanded the case to the RO for 
further development.  

The issues of entitlement to a compensable disability rating 
for status postoperative herniated nucleus pulposus at L4-L5, 
a TDIU, and service connection for reflex sympathetic 
dystrophy are addressed in the remand portion of this 
decision.  


FINDING OF FACT

The RO did not commit error of fact or law in the August 1964 
rating decision which compels the conclusion that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the August 1964 RO rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

VA has published new regulations, which implemented many of 
the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in favor 
of his claim.  38 U.S.C.A. § 5103 
(West 2002).  

Given the nature of a claim to revise a final rating decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

In addition, because the record does not contain a valid 
claim of CUE in the August 1964 rating decision, there is no 
reasonable possibility that further development of this claim 
could aid in substantiating it.  

This is consistent with the holding of the CAVC in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
duties specified in the VCAA are not applicable to 
allegations of CUE in a prior Board decision).  The CAVC has 
also held that the VCAA has no application to claims of CUE 
in prior final rating decisions.  Juarez v. Principi, 16 Vet. 
App. 518, 520-521 (2002); Parker v. Principi, 15 Vet. App. 
407, 412 (2002).


Factual Background

The evidence of record and considered at the time of the 
prior pertinent rating decision is reported in pertinent part 
below.  

The service medical records show the veteran was admitted in 
January 1962 with a chief complaint of severe low back pain 
radiating into hit left leg.  He related having injured his 
back six months earlier by hitting it on a gun mount.  His 
condition initially responded to conservative therapy but had 
pain recurrence.  

Movement caused low back pain.  X-ray examination was normal.  
Conservative therapy consisting of bed rest, heat and muscle 
relaxants failed to provide relief.  He was transferred to 
the naval hospital for further evaluation and treatment.  

The appellant was admitted to the neurosurgical service for 
evaluation.  The prior injury and medical history was 
reported.  Physician examination was remarkable insofar as 
the appellant refused to walk be of radiating low back pain.  
The remaining physical examination was negative.  
Neurological examination disclosed marked flattening of the 
lumbosacral spine and he could not flex due to severe back 
pain.  X-ray examination of the lumbosacral spine was 
unremarkable.  Appellant was treated for two weeks without 
improvement.  A myelogram disclosed a suggestion of a disc 
herniation at the left L4-L5 level.  

The examiner felt that he did have a disc herniation given 
the complaints of pain.  During exploratory surgery in 
February 1962 a large protruded disc in the left L4-L5 
interspace was identified and removed.  The postoperative was 
uneventful and the appellant made an excellent recovery with 
physiotherapy and rehabilitation.  The diagnosis was 
herniation of the nucleus pulposus at L4-L5.  He was sent on 
convalescence leave later that month.  Upon his return on 
March 12, 1962 he stated that he was asymptomatic and ready 
for duty.  He was discharged to duty fit for same.  

The remaining service medical records show no further 
complaints of back pain.  During the June 1963 separation 
medical examination the lower extremities, spine and 
musculoskeletal system were normal.  The examiner reported 
that the prior laminectomy had been performed without 
complications and the appellant had no complaints since that 
time.  

The appellant filed an application for compensation in 
February 1964 for residuals of the low back surgery.  

The evidence included a December 1963 prescription form.  The 
appellant stated he incurred back pain in an industrial 
accident while lifting a ladder.  On physical examination 
both sacrospinal muscles were spastic and painful on 
palpation.  

A Lasegue's sign was positive on the left.  The patella and 
Achilles reflexes were absent on the left side.  

In a May 1964 statement the appellant reported that he 
sustained a back injury on December 5, 1963 while employed as 
a painter.  He stated that this injury aggravated a 
preexisting partial back disability.  He also stated that the 
injury caused a continuing temporary total disability since 
December 6, 1963.  He stated that he had filed a claim with 
the California Industrial Accident Commission.  

Subsequently, the RO obtained evidence from the California 
Industrial Accident Commission.  It shows the appellant was 
awarded temporary disability benefits as a result of his 
accident, effective December 6, 1963.  

The evidence includes a January 1964 private examination 
report.  The physician noted that the appellant had been 
injured while adjusting a 40-foot ladder.  The physician 
reported appellant's symptoms and that he did not return to 
work after his injury.  The appellant related his inservice 
intervertebral disc surgery during active service.  He stated 
that the pain he had following the work injury was similar to 
the pain he had during active service.  

He related the inservice injury and the severe onset of pain 
months later.  He stated that pain shot into both legs to the 
calves.  He stated he was in sick bay for one and one-half 
weeks and then hospitalized for three months.  He was on bed 
rest the first month and then on activity as tolerated 
thereafter.  He then sustained a twisting injury to his back.  
He underwent surgery and this relieved his symptoms after one 
month.  He then returned to full duty.  After one week he was 
alright and, except for occasional low back ache due to 
prolonged driving or excess lifting, he had had no difficulty 
since that time.  The physician performed a physical 
examination.  X-ray examination showed the L5 hemilaminectomy 
on the left but was otherwise normal and did not show other 
pathology.  The diagnosis was postoperative status, herniated 
intervertebral disc of the fifth lumbar disc on the left.  

The physician stated that appellant had signs and symptoms of 
an exacerbation of his previous injury.  The prognosis was 
guarded but in view of the lack of reflex changes, atrophy, 
muscle weakness, or sensory changes the physician recommended 
conservative treatment with physical therapy.  

This physician issued a follow-up summary in March 1964.  He 
stated that appellant was injured on December 5, 1963, during 
which he sustained an acute low back strain superimposed upon 
a previously operated herniated intervertebral disc at L5 on 
the left.  The physician stated that the appellant made 
satisfactory progress over the previous month with physical 
therapy and began a rehabilitation program in order to pursue 
work of a less demanding nature.  The physician stated he had 
satisfactorily improved and was released for work.  The 
physician noted that appellant would continue with physical 
therapy for two more weeks and he anticipated dismissal from 
treatment within one month of the date of the letter.  

The evidence includes an April 1964 decision of the State 
Compensation Insurance Fund.  The appellant was awarded 
compensation for his work-related injury.  

The evidence includes a May 1964 private examination report.  
The physician reported a history of the inservice injury and 
surgery, and the work related injury.  The appellant stated 
that after return to full duty after the inservice surgery he 
had had no back difficulty except for occasional back 
stiffness.  The physician performed a physical examination.  
X-ray examination showed a normal lordotic curve with slight 
narrowing of the L5-S1 interspace and the laminotomy opening 
but was otherwise normal.  The impression was recurrent 
lumbar disc disease.  

The physician stated that there were definite signs of 
neurologic deficit as well as some degree of limitation of 
motion and paravertebral muscle spasm.  The physician stated 
that it was difficult to determine how much of this was due 
to the current injury.  He stated that the signs of 
neurologic deficit may be of long standing and not the result 
of this injury.  However, he also stated that it was 
significant that there was no hypesthesia or atrophy in 
either lower extremity.  The physician felt that at least 50 
percent of the appellant's complaints were due to a 
preexisting condition.  

The appellant underwent a VA compensation examination in 
April 1964.  The veteran related a history of his inservice 
radiating back symptoms, the subsequent surgery and his 
return to duty.  He did not report the post-service work 
related injury.  He stated that his back hurt from prolonged 
sitting and from lifting just about anything, but other times 
he could lift anything without trouble.  The VA physician did 
not think he was having much difficulty.  The VA physician 
performed a physical examination.  

The appellant was recalled for a follow-up VA compensation 
examination in May 1964 to answer questions regarding his 
post-service industrial accident.  The same VA physician 
noted that the post-service injury clearly pre-dated the 
April 1964 VA examination but the appellant failed to report 
it.  The physician stated that his condition as it was shown 
during the prior examination remained a valid picture of the 
medical situation, i.e., that appellant made a complete 
recovery to normal after the inservice surgery and performed 
about fifteen additional months of full duty before 
separation.  

The physician stated that the symptoms reported during the 
prior examination, which strangely did not amount to much, 
were not considered the result of a service-related injury.  
The veteran then reported his post-service industrial injury 
and ongoing medical treatment for his symptoms to the 
physician.  The VA physician noted that he made an abortive 
effort to report a change in his symptoms but then changed 
his mind.  The physician stated that we can only believe 
appellant when he originally stated that he had made a 
complete recovery from his inservice surgery since he 
performed full duty for many months thereafter prior to 
separation.  

The physician opined that he considered the appellant 
starting out again in a neutral position when he started his 
post-service employment, which was just like anyone who had 
never injured their back and then did injure it.  The 
physician commented that he did not use the word reinjure 
because of the connotation of a relationship to a previous 
injury.  The diagnosis was status post herniated nucleus 
pulposus at L4-L5, which he opined was tantamount to 
recovery.  



The physician also stated that the present findings must be 
largely the result of a later, second, unrelated back injury 
and, in any event such findings were minor and some lacked 
credibility.  The diagnosis also included history of recent 
low back injury in December 1963, which was lumbosacral 
sprain or questionable herniated nucleus pulposus.  The 
physician stated that the cause and effects of this new 
incident were not related to or otherwise influenced by any 
previous back troubles.  The physician again stated that the 
findings were in any event minor and not all of them were 
credible.  

In August 1964 the RO granted service connection and assigned 
a zero percent rating, effective June 11, 1963.  The RO 
accepted the VA physician's finding that appellant had made a 
complete recovery in service, and that the current findings 
were the result of the unrelated work-related back injury 
subsequent to separation.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2002).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2002).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:  




(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  

Similarly, broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  


In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Rating Criteria

Below are the following laws and regulations in effect at the 
time of the prior rating decision at issue.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

This Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

However, the evaluation of the same disability under various 
diagnoses is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The Schedule provided a 0 percent rating for intervertebral 
disc syndrome that is postoperative and cured.  The Schedule 
provided a 10 percent rating for mild intervertebral disc 
syndrome.  The Schedule provided a 20 percent rating for 
moderate intervertebral disc syndrome with recurring attacks.  
The Schedule provided a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  The Schedule provided a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent sciatic neuritis with characteristic pain and 
demonstrable muscle spasm, absent tendo achillis reflex, or 
other nerve pathology appropriate to the site of the diseased 
disc and only little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Analysis

Determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105.  

The appellant contends that the RO committed CUE in the 
August 1964 rating decision because the RO failed to consider 
the private medical findings, which concluded that 50 percent 
of his symptoms at that time were attributable to his 
inservice injury and surgery.  



He argues that the failure to consider the medical evidence 
of record at that time manifestly changed the outcome with 
respect to his entitlement to a compensable disability rating 
at that time.  He argues that the RO misconstrued the 
available evidence by determining that he had made a complete 
recovery from his inservice back surgery.  He also argues 
that the medical evidence and opinions from his treating 
neurologist clearly establish that the RO committed error in 
the August 1964 rating decision.  

Initially, the appellant's argument that the medical evidence 
and opinions from his treating neurologist clearly establish 
that the RO committed error in the August 1964 rating 
decision is without merit.  This evidence was submitted in 
May 1998 and thereafter.  This evidence was not of record at 
the time of the August 1964 rating decision.  Therefore, it 
cannot be considered in determining whether there was CUE in 
the prior rating decision.  A determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  

He then argues that the RO failed to consider the private 
medical findings, which concluded that 50 percent of his 
symptoms at that time were attributable to his inservice 
injury and surgery.  

A review of the August 1964 rating decision shows that the RO 
did consider the evidence obtained from the California 
Industrial Accident Commission.  The rating decision 
specifically cites to the evidence from the Commission.  
There is a presumption of regularity, which holds that 
government officials are presumed to have properly discharged 
their official duties, including VA officials.  Unless 
rebutted by clear evidence to the contrary, the RO is 
presumed to have considered all of the evidence of record at 
the time of the August 1964 rating decision.  Baldwin v. 
West, 13 Vet. App. 1, 5-6 (1999); see also Crippen v. Brown, 
9 Vet. App. 412, 421 (1996).  

The Board notes that the August 1964 rating decision does not 
specifically refer to the May 1964 opinion that at least 50 
percent of his complaints were due to a preexisting service-
connected condition.  To the extent that the RO did not cite 
to that opinion or otherwise provide reasons for rejecting 
that conclusion in favor of the VA medical opinion the Board 
finds that appellant does not provide persuasive reasons as 
to why the result would have been manifestly different but 
for the failure to consider this opinion.  Similarly, he has 
not provided persuasive reasons as to how the RO misconstrued 
the available evidence by determining that he had made a 
complete recovery from his inservice back surgery.  

The service medical records, which were considered by the RO, 
show that the appellant fully recovered following the 
February 1962 low back surgery.  The service medical records 
show that appellant's postoperative was uneventful and he 
made an excellent recovery with physiotherapy and 
rehabilitation.  In fact, upon his return from convalescence 
leave on March 12, 1962, appellant stated that he was 
asymptomatic and ready for duty.  He was discharged to duty 
as fit for same.  The remaining service medical records 
showed no further complaints of back pain.  During the June 
1963 separation medical examination the lower extremities, 
spine and musculoskeletal system were normal.  The examiner 
reported the prior laminectomy had been performed without 
complications and the appellant had no complaints since that 
time.  

The Board could have rejected the private physician's May 
1964 medical conclusion as not as probative as the VA 
physician's medical conclusion.  Despite his medical 
conclusion, this physician stated that it was difficult to 
determine how much of the appellant's signs of neurologic 
deficit, limitation of motion and paravertebral muscle spasm 
was due to the post-service injury.  He also stated that the 
signs of neurologic deficit may be of long standing and not 
the result of the post-service, but did not account for the 
significance that there was no hypesthesia or atrophy in 
either lower extremity.  

In contrast, the evidence shows that the physician who 
performed the VA examinations in April and May 1964 reviewed 
all the evidence, including the service medical records, in 
connection with the examination.  

The examination report shows the VA physician questioned the 
appellant's credibility as to the history of his back 
injuries as well as the existence and severity of his 
symptoms at that time.  In April 1964 the veteran did not 
report the post-service work related injury.  It is only 
after being recalled for the follow-up examination that he 
admitted he had sustained the post-service low back injury.  
In fact, the VA physician noted that the post-service injury 
clearly pre-dated the April 1964 VA examination but the 
appellant failed to report it.  

Based on a review of the evidence and an independent medical 
examination, this orthopedist concluded that the appellant 
had made a complete recovery to normal after the inservice 
surgery.  This physician provided reasons in support of this 
conclusion.  He stated that his conclusion was supported by 
the fact that appellant performed many additional months of 
full duty after the inservice surgery and before separation 
without problems.  The physician stated that we can only 
believe appellant when he originally stated that he had made 
a complete recovery from his inservice surgery since he 
performed full duty for many months thereafter prior to 
separation.  

The physician opined that he considered the appellant 
starting out again in a neutral position when he started his 
post-service employment, which was just like anyone who had 
never injured his back and then did injure it.  In fact, the 
physician commented that he did not use the word reinjure 
because of the connotation of a relationship to a previous 
injury.  The diagnosis was status post herniated nucleus 
pulposus at L4-L5, which he opined was tantamount to 
recovery.  

In addition, the VA physician also concluded that the veteran 
was exaggerating his symptoms regardless of the etiology.  
The physician stated that the symptoms reported during the 
examination did not amount to much.  The physician also 
stated that the present findings must be largely the result 
of a later, second, unrelated back injury and, in any event 
such findings were minor and some lacked credibility.  The 
physician also stated that the cause and effects of this new 
incident were not related to or otherwise influenced by any 
previous back troubles.  The physician again stated that the 
findings were in any event minor and not all of them were 
credible.  


The Board also notes that the private physician who issued 
the March 1964 summary stated that appellant was injured on 
December 5, 1963, during which he sustained an acute low back 
strain superimposed upon a previously operated herniated 
intervertebral disc at L5 on the left.  The physician also 
stated that the appellant's acute symptoms had satisfactorily 
improved with physical therapy.  The RO could have also 
relied on these findings for the determination that the 
appellant's symptoms were attributable to his post-service 
work-related injury and not his service-connected disability.  

In this case, appellant has not presented persuasive reasons 
as to how any failure to consider the May 1964 private 
medical conclusion compelled a manifestly different outcome.  
See Eddy, supra.  

The appellant's argument is no more than a disagreement with 
how the Board weighed the competent medical evidence of 
record at the time of the August 1964 rating decision.  
Asking the Board simply to reweigh the evidence can never 
rise to the stringent definition of CUE under 38 C.F.R. 
§ 3.105(a).  See Fugo, supra.  

For these reasons, the Board finds that the RO did not commit 
error of fact or law in the August 1964 rating decision which 
compels the conclusion that the result would have been 
manifestly different but for the error.  

The Board concludes that a valid claim of CUE in the August 
1964 RO rating decision has not been presented.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2003).  


ORDER

A valid claim for CUE in the August 1964 RO decision has not 
been presented.  




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  Claims remanded by the Board or by the CAVC must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

In February 2001 the Board remanded the case to the RO for 
further medical development.  Specifically, the Board 
requested additional evidence to determine the severity of 
the service-connected low back disability, including the 
overall impairment caused by the service-connected 
disability.  The Board also requested a medical opinion 
regarding the nature and etiology of all low back disorders, 
including whether reflex sympathetic dystrophy is proximately 
due to the service-connected disability or is otherwise 
aggravated by it.  

In August 2001 the RO scheduled appellant for a VA 
compensation examination.  The notification letter was sent 
to his address of record.  The evidence shows the VA 
examination was cancelled due to appellant's failure to 
report for the exam.  

In January 2003 the appellant submitted a VA Form 9, in which 
he notified the RO that his address had changed.  He 
requested the RO to reschedule the examination.  

In March 2003 the RO rescheduled appellant for a VA 
compensation examination.  The evidence from the VA Medical 
Center shows the VA examination was again cancelled because 
the appellant had failed to report for the exam.  However, 
the letter notifying appellant of the examination was sent to 
the wrong address.  




The representative argues that the case must be remanded 
because the RO failed to complete the development requested 
in the February 2001 remand decision.  Stegall v. West, 11 
Vet. App. 268 (1998).  The representative argues that the 
examination should be rescheduled.  

In June 2003 the RO denied service connection for reflex 
sympathetic dystrophy.  In July 2003 the appellant's 
representative filed a notice of disagreement with the denial 
of service connection.  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  The Board again notes that this claim for 
service connection is inextricably intertwined with the 
issues of an increased rating and a TDIU.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must issue the appellant 
a statement of the case on the issue of 
service connection for reflex sympathetic 
dystrophy.  The VBA AMC should advise the 
appellant of the need to timely file a 
substantive appeal if he desires 
appellate review.  

3.  The VBA AMC should contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
lower back disability.  After obtaining 
any necessary authorization, the VBA AMC 
should request and associate with the 
claims file legible copies of the 
appellant's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  
Regardless of the appellant's response, 
the VBA AMC should secure all outstanding 
VA treatment reports.

4.  The VBA AMC should schedule appellant 
for another VA orthopedic examination by 
an orthopedic surgeon or other 
appropriate specialist as needed to 
determine the nature, extent, and 
probable etiology of any low back 
disorder(s) found on examination.  Any 
special testing should be conducted as 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate that examination report that the 
claims file was fact made available for 
review in conjunction with the 
examination.

The examiner should be asked to provide 
an opinion as whether any low back 
disorder(s) found on examination are 
causally related to service-connected 
back disability or alternatively, whether 
a service-connected disability 
"aggravates," or makes worse, any such 
low back disorder found including reflex 
sympathetic dystrophy.

If aggravation is determined to be 
present, the examiner should address the 
following medical issues: (1)  The 
baseline manifestations which are due to 
the effects of any disorders not service-
connected which are determined present; 
(2)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
disability based on medical 
considerations; and (3)  The medical 
considerations supporting an opinion that 
increased manifestations of any lower 
back disorder or reflex sympathetic 
dystrophy present are proximately due to 
a service-connected disability.

The examiner should state the relative 
contribution of a service-connected 
disability to the overall level of 
impairment in percentage terms, if 
possible.  The rationale for all 
conclusions and opinions expressed should 
be provided.  Any consultations with 
other specialists deemed necessary for a 
comprehensive evaluation should be 
obtained.  

5.  Thereafter, the VBA AMC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  




In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
See VBA Fast Letter 00-87 (Nov. 17, 
2000); Stegall, supra.

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of service connection for 
reflex sympathetic dystrophy if appellant 
perfects his appeal on this issue.  The 
VBA AMC should then readjudicate the 
issues of entitlement to an increased 
rating for the service-connected low back 
disability and entitlement to a TDIU.   


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



